DETAILED ACTION
Claims 1, 3, 5-9, and 11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The replacement abstract of the disclosure is objected to because of the following minor informalities:
In line 3, applicant refers to the N processors.  Which processor is applicant referring to?  There is only a central processing unit set forth in line 1.
In the last sentence, there are two instances of “the bank memory”.  Which bank memory is applicant referring to considering there are M bank memories set forth in line 2.
In the last sentence, which of the N processors (or central processing unit) is applicant referring to with “the processor”?
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amended disclosure is objected to because of the following informalities:
In paragraph [0077], line 3, replace “red” with --read--.
In paragraph [0078], line 3, replace “core” with --cores--.
Appropriate correction is required.

Drawings
Replacement FIGs.2A-2C and 6-7 are objected to because of the following minor informalities:
In FIG.2A, the arrows from 103 and 106 are labeled “Q” and “Ne”, respectively.  However, from paragraph [0030], these values aren’t actually Q and Ne; instead, they are sensor values used to calculate Q and Ne.  Therefore, the FIG should be clarified.
FIGs.2B-2C include similar issues as FIG.2A.
In FIG.6, should “W-α” be replaced with --W-8-- to match paragraph [0078]?
In FIG.7, in steps S710, S730, S731, and S733, it appears the colon should be replaced with a semicolon.
In FIG.7, step S711, replace “+=]” with --+=1--.
In FIG.8, step S810, replace the colon with a semicolon.
All replacement FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process 

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck “Print in grayscale (black and white)”;
5.	Uncheck “Save ink/toner”;
6.	Click “Advanced”;

8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.
NOTE: If applicant is unable to perform the above process, the examiner would be willing to perform it for applicant once all other drawing objections are addressed, provided applicant formally submits an authorization for electronic communication (e.g. form PTO/SB/439) (see MPEP 502.03).  With this authorization on file, the examiner can email applicant a pdf file with the correct color content so that applicant may formally submit the pdf through EFS.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Examiner Note
The claims are replete with grammatical and idiomatic errors, many of which affect clarity of the claims.  Many of these issues are pointed out below, but applicant’s cooperation is requested in locating other issues the examiner may have missed.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 8, insert a colon after “wherein”.
In lines 9-10, the phrase “the bank memory in which writing is performed” lacks antecedent basis.  The examiner recommends rewording as --a bank memory, of the M bank memories, in which writing is performed.
In line 13, and again in the last paragraph, both instances of “the bank memory in which writing is performed” lacks basis for similar reasoning as above.  The immediately proposed fix in the previous bullet point, if adopted by applicant, would also resolve this issue.
In the last paragraph, “the bank memory in which the writing is performed last” lacks basis.  The examiner recommends rewording as --a bank memory, of the M bank memories, in which writing is performed last.
Claim 9 is objected to because of the following informalities:
In lines 7-8, “the identification information for specifying the bank memory in which the writing is performed last” lacks basis, as claim 1 only sets forth identification for specifying the bank memory, not necessarily the bank memory written last.
In lines 9-10, “the identification information for specifying the bank memory which is other than the bank memory…” lacks basis for similar reasoning.
Claim 11 is objected to because of the following informalities:
In line 5, replace “from” with --by--.
In lines 9-10, the phrase “the bank memory in which writing is performed” lacks antecedent basis.  The examiner recommends rewording as --a bank memory, of the M bank memories, in which writing is performed.
In lines 12-13, and again in the last paragraph, both instances of “the bank memory in which writing is performed” lacks basis for similar reasoning as above.  The immediately proposed fix in the previous bullet point, if adopted by applicant, would also resolve this issue.
In the last paragraph, “the bank memory in which the writing is performed last” lacks basis.  The examiner recommends rewording as --a bank memory, of the M bank memories, in which writing is performed last.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, applicant now claims that the central processing unit controls access by the processor, assigns only one processor for writing, assigns K processors used for reading, and exclusively controls.  However, the original claims set forth an access control unit, not a central processing unit (CPU), performing such functions.  The access control unit is shown as separate from any CPU in FIG.6.  As such, it appears to be new matter to now claim that a CPU is performing functions previously performed by a component other than a CPU.  Any other claim that now recites a CPU performing a function that was previously performed by the access control unit similarly includes new matter.
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, lines 6-8, both instances of “the bank memory”.  There are M bank memories previously set forth.  Which one is applicant referring to?
In claim 1, line 7, “the processor”.  There are N processors previously set forth.  Which one is applicant referring to?
In claim 1, lines 11-12, “the bank memories in which reading is performed”.  If K is only one (which can be the case based on line 10), then isn’t there only one bank memory being read (despite applicant claiming multiple memories are being read)?  If so, what bank memories is applicant referring to?
In claim 1, line 12, “the bank memory”, for similar reasons as above.
In claim 1, last paragraph, both instances of “the processor”.  Which of N is applicant referring to?
In claim 1, last paragraph, after “before”, “the bank memory”.  Which of multiple?
In claim 3, lines 2-3, “the identification information of the bank memory in which the writing is performed last”.  The only identification information previously set forth (claim 1) is for a generic bank memory, not necessarily the one that is written last.
In claim 3, line 4, “the reading”.  If multiple banks are being read (by K processors from claim 2), which reading is this?
In claim 3, line 4, “the processor” for similar reasons as above.
In claim 3, lines 4-6, “the identification information of the bank memory which is other than the bank memory in which the writing is performed last and is not used…”.
In claim 3, lines 4-56, “the bank memory which is other than the bank memory in which the writing is performed”.  There may be multiple other bank memories, since only one is written.  Therefore, which one is this?
In claim 3, the last instance of “the writing”.  There is writing in at least claim 1, line 2, but also there is writing for the writing performed last.
In claim 3, last line, “the processor” for similar reasons as above.
In claim 5, “the processors used for writing”.  Where does applicant previously set forth multiple processors for writing?  Claim 1 sets forth only one processor for writing (line 9).
In claim 6, “the N processors used for writing”.  Claim 1 does not set forth that the N processors are for writing.  Claim 1 sets forth only one processor for writing (line 9).
In claim 7, line 3, “the scratchpad memory”.  Which of multiple scratchpad memories from claim 6 is applicant referring to?
In claim 8, “the processor used for writing”.  Claim 6, on which claim 8 depends, sets forth multiple processors for writing.  Which is being referred to?
In claim 8, both instances of “the scratchpad memory” for similar reasons as above.
In claim 8, “the processor used for reading”.  Claim 1 sets forth that there may be more than one processor used for reading.
In claim 9, lines 5-6, “the bank memory”.
In claim 9, line 6, “the processor used for reading for each bank memory”.  Is one processing reading each bank or are there multiple reading processors?
In claim 9, line 12, “the bank memory which is other than…” for similar reasons as above.
In claim 9, last paragraph, lines 1-2, “the bank memory”.  Which one?
In claim 9, last paragraph, line 2, “the processor”.  Which one?
In claim 11, lined 7-8, both instances of “the bank memory”.  Which one of M?
In claim 11, lines 7-8, “the processor”.  Which one of N?
In claim 11, line 11, “the bank memories in which reading is performed”.  If K is only one (which can be the case based on line 10), then isn’t there only one bank 
In claim 11, line 13, “the bank memories in which reading is performed” for similar reasons.
In claim 11, last paragraph, both instances of “the processor”.
In claim 11, last paragraph, after “before” “the bank memory”.
Claim 1 (and similarly claim 11) is indefinite because it is unclear what it means for processors to be accessible to bank memories (claim 1, line 3).  How do banks of memory access processors?  Normally the flow of access is the opposite (processors access memory banks).  Is this what was intended?  If so, appropriate correction is needed.
In claim 5, it is unclear what is meant by setting the processors used for writing and reading as 1 and N-1, respectively.  Please re-insert --number of-- before both instances of “processors”.  Or, for the reading limitation, it appears applicant could claim
--…, K is set as N-1,…---.
In claim 9, it is unclear what is meant by storing the times of accessing and, similarly, “based on the times of accessing stored…”.  Please re-insert --number of-- before “times”.
All dependent claims are rejected due to their dependence on an indefinite claim.

Allowable Subject Matter
Claims 1, 3, 5-9, and 11 are allowed over the prior art.

Response to Arguments
In section I of applicant’s remarks, applicant states that the application is in condition for immediate allowance.
The examiner respectfully disagrees.  While applicant has overcome all prior art rejections, applicant has not addressed most of the other non-prior art issues, particularly those relating to antecedent basis, which affects claim clarity.  As such, many of the above rejections have been repeated.  The examiner notes that significant rewording of the claims appears necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N. Alrobaye, can be reached at 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183